Title: To James Madison from William C. C. Claiborne, 11 April 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


11 April 1804, New Orleans. “The inflam’atory address (enclosed you in my letter of the 8th. instant) is very generally censured, and I have been requested by a number of respectable citizens to offer a reward for the discovery of this incendiary and (when discovered) to punish him with severity. Lest however, a consequence might be attached to this unimportant affair both here and in the United States which it does not merit—I have determined to pass it by in silence.
“I find myself overwhelmed with business, communications from the different Commandants pour in upon me and many require immediate Answers. The citizens present themselves daily for redress of grievances, and my Court which has hitherto been held once a week is crowded with suits, and which together with necessary attention to the militia, and to the ordinary business of my department render my official labours incessant.
“Those who come after me, will probably experience less difficulties; to me, will attach the arduous task of first introducing the principles of the American Government into this province: perhaps my efforts may not be attended with all that success which may be expected, and I am sure I shall not be so fortunate as to please every one; but this much I can say, that my public duties engage my whole care, and that the first object of my heart is, to discharge with fidelity and to the satisfaction of the President, the trust committed to me.”
